DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Groups I in the reply filed on 02/05/2021 is acknowledged.  In regards to Groups I and II, the traversal is on the ground(s) that the groups of claims are joined by effect and therefore restriction is improper.  However the examiner agrees with the reasoning presented in the previously mailed action.  The method claim as recited in claim 1 may have a materially different effect such as forming a submarine and therefore is distinct from the limitations of claims 11 and 22.  In regards to Groups I and III, the traversal is on the ground(s) that the groups of claims as newly amended overcome the former reasoning.  This is found persuasive.  However restriction between groups I and III is still required under new reasoning.
Groups I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as one that does not require fasteners required by claim 1.  The apparatus of claims 23-31 merely recites the fastening as a method step of using the splice fitting, therefore another method other than fastenting via a fastener, such as welding, would still meet the limiations of the claim.  As the recited fasteners do not further limit the splice fitting apparatus and are merely used to describe a possible way for the splice fitting apparatus to be used to join the stringers the apparatus of claim 23 can be used to perform a materially different method from that as claim 1, such as one that did not utilize fasteners.
The examiner further notes that claim 32 is a method that should not have been included with Group III.  This method claim will be examined with the claims of Group I.
The requirement as modified and under new reasoning is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Reeves (US 2016/0152317 A1).
Claim 32:  Reeves discloses a method of fabricating a portion of an aircraft using a splice fitting (110 of Figure 10) that is aligned with a first stringer (42a of Figure 10) and a second stringer (42b of Figure 10), is coupled to the first stringer and the second stringer via fasteners secure a web of the first stringer to a web of the splice fitting, and via fasteners that secure a web of the second stringer to the web of the splice fitting (198 of Figure 9B, Para [0133])).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0059142 A1) in view of Reeves (US 2016/0152317 A1).
Claim 1:  De Jong et al. discloses a method for forming a splice between two portions of a stringer (5 of Figure 5) , the method including aligning a web (18 of Figure 5) of a splice fitting with a web (5 of Figure 5) of a first portion of the stringer and a web of a second portion of the stringer (3a of Figure 5); and coupling the first portion of the stringer and the second portion of the stringer by installing fasteners that secure the web of the first portion of the stringer to the web of the splice fitting, and by installing fasteners that secure the web of the second portion of the stringer to the web of the splice fitting (21a of Figure 6, Para [0060]).
While De Jong et al. discloses a portion of the limitations recited in claim 1, De Jong et al. fails to disclose that the splice fitting is used to join to separate stringers. 
However Reeves teaches that it is known in the art to couple a first stringer (42a of Figure 10) to a second stringer (42b of Figure 10) using a single splice bracket (110 of Figure 10).
Therefore it would have been obvious to one of ordinary skill in the art to utilize the method of De Jong et al. to couple a first and second stringer as opposed to portions of a single stringer, because it is old and well known in the art to apply similar methods to different workpieces, where applicable, to reduce the need for developing a new method for a particular workpiece.
Claim 2:  De Jong et al. further discloses coupling the splice fitting to a skin plate strap (10 of Figure 2) by installing fasteners (21c of Figure 6, Para [0062]) that secure a skin flange (17 of Figure 5) of the splice fitting to the skin plate strap and an underlying skin (1 of Figure 1).
Claim 3:  Reeves further teaches that prior to joining the two stringers, using the splice bracket, the stringers are each attached to a skin of an aircraft by installing fasteners that secure a skin flange of the stringers to the skin of the aircraft along an entire length of the stringers (as depicted in Figure 9b, Para [0113]).
Claim 4:  Reeves further teaches that installing fasteners that secure the skin flange of the first stringer to the skin comprises installing fasteners along the entire length of the first stringer; and installing fasteners that secure the skin flange of the second stringer to the skin comprises installing fasteners along the entire length of the second stringer (as described in Para [0113] a complete set of fastening holes can be formed and mechanical fasteners 178 are installed end-to-end).
Claim 5:  De Jong et al. further discloses disposing a skin flange (17 of Figure 5) of the splice fitting atop a skin flange (4 of Figure 1) of the stringer; and disposing the web (18 of Figure 5) of the splice fitting beside the web (5 of Figure 5) of the stringer.
Claim 10:  As depicted in Figure 6 of De Jong et al. the fasteners (21a) are in double shear as shear loads would applied at the abutting surfaces of the two webs (18 of Figure 5) of the splice fitting and either side of the web (5 of Figure 5) of the stringer.
Claim 33:  De Jong et al. as modified by Reeves fails to provide that the splice fitting further includes a free flange that is disposed at a free flange of a stringer.
However Reeves teaches additional embodiments of the splice fitting that include such flanges.  As depicted in Figures 16 and 17, the depicted splice fittings include free flanges 126 and 128 that are disposed such that they align with a free flange of the stringers 42a and 42b of Figure 15.  Note that, as best understood, applicant considers the top surface of the stringer to be a “free flange” (see 636 of Figure 6, Para [0040] of applicant’s disclosure).
Therefore it would have been obvious to one of ordinary skill in the art to modify the splice fitting of De Jong et al./Reeves, as addressed above, such that it included a free flange similar to that shown in Figure 16 of Reeves.  This modification would have been advantageous as it would provide an additional surface for portions of the aircraft to be mounted onto. 
Claim 34:  The embodiment of the splice fitting as shown in Figures 16 and 17 would include Z shapes when viewed in cross-section.  Further it has long been held that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 35:  De Jong et al. further discloses installing fasteners selected from the group consisting of fasteners and rivets (Para [0059]).
Claim 36:  De Jong et al. further discloses attaching a frame (6 of Figure 9) to a stringer clip (31 of Figure 9) that is attached to the fitting (attached at flange 33 of Figure 9).
Claims 12-16, 21, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0059142 A1) in view of Reeves (US 2016/0152317 A1) and Micale et al. (US 6,003,812)
Claims 12-16, 21, and 37-40:  The limitations of claims 12-16, 21, and 37-40 are substantially the same as those presented in claims 1-5, 10, and 33-36 except that claims 12-16, 21, and 37-40 recite that the method is performed using a non-transitory computer readable medium embodying programmed instructions which, that when executed by a processor, are operable for performing a method for forming a splice between stringers.
	However Micale et al. teaches that it is known in the art perform aircraft fuselage manufacturing using an automated device that requires a non-transitory computer readable medium embodying programmed instructions which, that when executed by a processor, are operable for performing a method (abstract).
	Therefore it would have been obvious to one of ordinary skill in the art to program a device such as that of Micale et al. in order to perform the method of De Jong et al. as modified above by Reeves.  This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it has long been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726